Citation Nr: 0520303	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, left upper extremity, 
secondary to service connected diabetes mellitus.

3.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, right upper extremity, 
secondary to service connected diabetes mellitus.

4.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, left lower extremity, 
secondary to service connected diabetes mellitus.

5.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, right lower extremity, 
secondary to service connected diabetes mellitus.

6.  Whether the bilateral factor was properly applied in 
evaluating the veteran's service connected disabilities.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had nearly 20 years of active service including a 
period from October 1974 to November 1981.  Among his awards 
and decorations are the combat infantryman's badge, bronze 
star medal with V/device and the Republic of Vietnam Campaign 
Medal with 60/device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's diabetes mellitus does not require 
regulation of activities.

3.  The veteran's left upper extremity peripheral neuropathy 
is manifested by   decreased pain sensation with complaints 
of numbness and tingling in the fingers, which equates to no 
more than mild incomplete paralysis of the median nerve. 

4.  The veteran's right upper extremity peripheral neuropathy 
is manifested by   decreased pain sensation with complaints 
of numbness and tingling in the fingers, which equates to no 
more than mild incomplete paralysis of the median nerve.

5.  The veteran's left lower extremity peripheral neuropathy 
is manifested by   decreased pain sensation with complaints 
of numbness and tingling in the lower extremity, which 
equates to no more than mild incomplete paralysis of the 
external popliteal nerve (common peroneal).

6.  The veteran's right lower extremity peripheral neuropathy 
is manifested by   decreased pain sensation with complaints 
of numbness and tingling in the lower extremity, which 
equates to no more than mild incomplete paralysis of the 
external popliteal nerve (common peroneal).

7.  The veteran is service connected for the following 
disabilities: peripheral neuropathy of the left upper 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the right upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; posttraumatic degenerative joint disease of the 
right knee, evaluated as 10 percent disabling; and, 
hypertension, evaluated as 10 percent disabling.  Upon 
application of the bilateral factor, the combined rating for 
the veteran's service connected disabilities is no more than 
60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for left upper extremity neuropathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for right upper extremity neuropathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (2004).

4.  The criteria for an initial rating in excess of 10 
percent for left lower extremity neuropathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8621 (2004).

5.  The criteria for an initial rating in excess of 10 
percent for right lower extremity neuropathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8621 (2004).

6.  The bilateral factor was properly applied to the 
veteran's service connected disabilities. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.25, 4.26 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
April 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC) he was 
provided with specific information as to why his claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the March 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2003 letter generally informed the veteran of 
the need to send any medical evidence to VA in his possession 
that pertains to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that his service connected diabetes 
mellitus and associated peripheral neuropathies are more 
disabling than currently evaluated.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.  Diabetes Mellitus

The veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, DC 7913 (2004), as 20 percent disabling.  
Under DC 7913, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet. A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  38 
C.F.R. § 4.119, DC 7913 (2004).  

Service records show that the veteran served in Vietnam 
during the Vietnam War.  VA medical records show a diagnosis 
of type II diabetes and indicate the veteran has been a 
diabetic since at least 2003.  Effective July 9, 2001, 
diabetes mellitus, type II became a presumptive disease under 
38 C.F.R. § 3.309[e], provided that the veteran actually 
served in Vietnam between January 9, 1962 and May 7, 1975, 
and that the onset of the disease was shown to be disabling 
to a degree of at least 10 percent at any time after service.  
Based on this presumption, the veteran was granted service 
connection for diabetes mellitus by rating decision dated in 
July 2003.  The RO also granted service connection for 
associated peripheral neuropathy of the bilateral upper and 
lower extremities and assigned separate 10 percent disability 
ratings for each.         

Evidence relevant to the current level of severity of the 
veteran's diabetes mellitus includes the report of a VA 
examination conducted in June 2003.  At that time, the 
veteran reported a history of type II diabetes since 2003.  
The veteran denied ever being hospitalized for his diabetes 
and reported that while he was not on a restricted diet, he 
was encouraged to lose some weight.  The veteran also denied 
the use of insulin but reported that he was treated with oral 
medication.  The examiner confirmed the veteran's diagnosis 
of diabetes mellitus, type II, and noted that the condition 
was controlled by diet, plus two oral medications, and no 
insulin.    

Also of record are VA medical records dated from January 2002 
to April 2003.  These records show treatment for diabetes 
mellitus and associated peripheral neuropathy.  In 
particular, in an April 2003 VA outpatient treatment report a 
VA physician checked a box showing that the veteran's 
diabetes mellitus requires "insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet."  The VA 
physician chose this box over another box stating that the 
veteran's diabetes mellitus requires "insulin, restricted 
diet, and regulation of activities."           

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
diabetes mellitus is not warranted.  While the June 2003 VA 
examination and VA outpatient treatment reports suggest that 
the veteran has been placed on a restricted diet, there is no 
indication that his activities are regulated.  As was stated 
earlier, a rating of 40 percent under DC 7913 requires 
evidence of required insulin, restricted diet and regulation 
of activities.  There is no indication that a physician has 
regulated the veteran's activities.  As there is no 
indication that the veteran's activities are regulated a 
disability rating greater than 20 percent under DC 7913 is 
not warranted.    

Because there are specific diagnostic codes to evaluate 
diabetes mellitus, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (2004) (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the appellant's diabetes mellitus.

	2.  Peripheral Neuropathy of the Upper and Lower 
Extremities

The veteran's peripheral neuropathy of the upper extremities 
are each rated as 10 percent disabling on the basis of 
incomplete paralysis of the median nerve, neuritis.  
Diagnostic Code (DC) 8615 applies to neuritis of the median 
nerve.  See 38 C.F.R. § 4.124a, DC 8615 (2004).  

The veteran's peripheral neuropathy of the left and right 
lower extremities are each rated as 10 percent disabling on 
the basis of incomplete paralysis of the external popliteal 
nerve (common peroneal), neuritis.  Diagnostic Code (DC) 8621 
applies to neuritis of the external popliteal nerve.  See 38 
C.F.R. § 4.124a, DC 8621 (2004).  

Neuritis (cranial or peripheral), characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2003).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  Under DC 8615, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a (2004).  Severe incomplete paralysis warrants 
a 50 percent evaluation of the major, and 40 percent 
evaluation of the minor side.  Moderate incomplete paralysis 
warrants a 30 percent evaluation on the major, and a 20 
percent evaluation on the minor side.  A mild incomplete 
paralysis warrants a 10 percent evaluation for both the major 
and minor side.  See 38 C.F.R. § 4.124a, DC 8615 (2004).  
Disability ratings for diseases of the peripheral nerves 
under DC 8615 are based on relative loss of function of the 
involved extremity with attention to the site and character 
of the injury, the relative impairment of motor function, 
trophic changes, or sensory disturbances.  See 38 C.F.R. § 
4.120 (2004).

Evidence relevant to the current level of severity of the 
veteran's peripheral neuropathy of the upper extremities 
includes a June 2003 VA examination.  At that time, the 
veteran reported a gradual onset over the last year of 
numbness and tingling in his fingers and fingertips, 
primarily bilaterally.  The veteran complained of tingling in 
the distal interphalangeal (DIP) joints forward of the distal 
digit of all four fingers and thumbs in both hands.  On 
physical examination, the examiner noted that the thumb, 
forefinger, and middle finger on the right hand were dull to 
pinprick, while the ring finger and small finger were 
primarily dull with a plus-minus tingling.  On examination of 
the left hand, the examiner noted that the distal phalanx of 
the thumb and index finger of the left hand were a 
combination of dull to pinprick and a tingling plus needles 
and pins.  The distal phalanx from the DIP joint forward to 
the tip of the finger on the middle finger, ring finger, and 
small finger of the left hand in a glove fashion was 
primarily tingling needles and pins.  The examiner also noted 
that the veteran had some agraphia or dysgraphia with his 
dominant hand.  When the veteran writes, he has some 
spontaneous release of objects, especially fine objects from 
his fingers bilaterally.  There was no loss of grip strength.  
His grip was 5+/5+ and he was able to maintain 5+/5+ lateral 
and medial strength of finger resistance in flexion and 
extension of the hands, wrists, elbow joints, and flexion and 
extension of the shoulders was 5+/5+ bilaterally.  Deep 
tendon reflexes were 2+/4+ bilaterally in the upper 
extremities and he had a positive normal sensation to 
vibratory, upper extremities bilaterally.         

The Rating Schedule provides a compensable rating for 
disability of the common peroneal nerve when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), severe incomplete 
paralysis (30 percent), or complete paralysis of the nerve 
with foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers the entire dorsum of 
the foot and toes (40 percent).  See 38 C.F.R. § 4.124, 
Diagnostic Code 8621.  

Evidence relevant to the current level of severity of the 
veteran's peripheral neuropathy of the lower extremities 
includes the same June 2003 VA examination.  At that time, 
the veteran reported a history of numbness and tingling in 
his toes and feet.  On physical examination, the examiner 
reported that the veteran's heel arch and forefoot, which is 
to say all of the plantar aspects of both feet, were tingling 
with mild dullness to pin prick.  The area roughly mid calf 
in the mid posterior aspect of both legs was patchy and 
occasionally tingling needles and pins.  Anteriorly, as in a 
stocking fashion for the toes, the first and second toe, 
great and second toe on both feet was mostly tingling but 
also some dullness to pinprick.  The remaining three toes and 
all of the toes on the dorsal aspect were from the 
metatarsophalangeal (MTP) joint forward or distal to the tip 
of all toes, the third, fourth, and fifth distal toes from 
the MTP joint on the dorsal aspects were mostly tingling with 
needles and pins but also dullness to pinprick in those last 
three toes on both feet, dorsal.  Deep tendon reflexes were 
2+/4+ bilaterally in the lower extremities and he had a 
positive normal sensation to vibratory, lower extremities 
bilaterally.  

Also of record are VA medical records dated from January 2002 
to April 2003.  These records show treatment for diabetes 
mellitus and associated peripheral neuropathy.  

A review of the evidence discloses that the veteran's service 
connected peripheral neuropathy of the upper and lower 
extremities is generally manifested by subjective complaints 
of numbness and tingling.  However, despite the veteran's 
repeated complaints, there has been little, if any, objective 
evidence of impairment.  Motor strength is full or nearly 
full and sensory responses have been quite good and equal 
bilaterally.  There is also no evidence of record showing 
complaints of pain in the upper or lower extremities nor 
medical findings showing atrophy, moderate sensory 
disturbance, loss of reflexes, or moderately impaired 
function.  Therefore, there is no reasonable basis to 
conclude that the veteran's disabilities in either upper or 
lower extremities, bilaterally, are productive of any more 
than mild impairment.  Accordingly, under all diagnostic 
codes potentially pertinent to his disabilities there is no 
basis for a rating in excess of 10 percent in either the 
upper or lower extremities.  

3.  Proper Application of the Bilateral Factor

Finally, because the ratings for the veteran's upper and 
lower peripheral neuropathy disorders are for bilateral 
involvement, they are to be combined with the application of 
the bilateral factor.  38 C.F.R. § 4.124a.  The bilateral 
factor is applicable when a partial disability results from 
disease or injury of both arms, or of both legs, or of paired 
skeletal muscles.  The ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
the degree of disability.  38 C.F.R. § 4.26 (2004).

With proper application of the bilateral factor, it was 
determined by the RO, in the July 2003 rating decision, that 
the veteran was entitled to a 60 percent combined rating 
based on his service connected disabilities.  The combined 
rating, with application of the bilateral factor, for the 
veteran's service connected disabilities is not the sum of 
all the ratings for these disabilities.  Rather, the combined 
rating is calculated from a combined ratings table and 
involves no addition until the bilateral factor is added.  
See 38 C.F.R. §§ 4.25, 4.26.

To use the combined ratings table for the veteran's service 
connected disabilities, the ratings for each disability are 
arranged in the exact order of their severity, beginning with 
the greatest disability.  See 38 C.F.R. § 4.25(a).  Here, the 
veteran is service connected for the following disabilities: 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; posttraumatic 
degenerative joint disease of the right knee, evaluated as 10 
percent disabling; and, hypertension, evaluated as 10 percent 
disabling.  

For the lower extremities, the 10 percent disability rating 
for the degenerative joint disease of the right lower 
extremity combined with the 10 percent disability rating for 
peripheral neuropathy of the right and left lower extremity 
disorder equals 27.  See 38 C.F.R. § 4.25, Table I - Combined 
Ratings Table.  This figure represents the combined value of 
these two lower extremity disabilities.

Application of the bilateral factor adds 10 percent of that 
combined value, or 27 percent plus 2.7 percent, which results 
in 29.7 or 30 percent for the service connected right and 
left lower extremities. 38 C.F.R. § 4.26.  This process is 
repeated for the veteran's service connected right and left 
upper extremities (10 and 10 combine to 19, adding 1.9) 
resulting in a 21 percent for the service connected bilateral 
upper extremities.  Id.    

Thus the veteran's service connected disabilities, arranged 
in order of severity is as follows:  1) 30 percent for 
bilateral lower extremities, 2) 21 percent for bilateral 
upper extremities, 3) 20 percent for diabetes mellitus, and 
4) 10 percent for hypertension.  

For the first two combined disorders, the 30 percent 
disability rating for the combined service connected lower 
extremities is read in the left column of the combined 
ratings table, and the 21 percent disability rating for the 
service connected upper extremities is read in the top row.  
The 21 percent evaluation is converted to the nearest number 
divisible by 10, which is 20 percent.  See 38 C.F.R. § 4.25.  
The figure appearing at the intersection of the row and 
column is 44 percent, which represents the combined value of 
the first two disabilities.  Next, the combined value of 44 
percent is read in the left column, and the 20 percent 
disability rating for the service-connected diabetes mellitus 
is read in the top row.  The figure appearing at the 
intersection of the row and column is 55 percent, which 
represents the combined value of the first three 
disabilities.  Next, the combined value of 55 percent is read 
in the left column, and the 10 percent disability rating for 
the service-connected hypertension is read in the top row.  
The figure appearing at the intersection of the row and 
column is 60 percent, which represents the combined value of 
all five of the veteran's service connected disabilities.  

In short, under the law, the combined rating for the 
veteran's service connected disabilities is 60 percent, and 
no higher.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(When the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.).  Moreover, the 
record reflects that this is the combined rating assigned by 
the RO, and that the Board's analysis of this issue is 
similar to what was expressed by the RO in the March 2004 
SOC.  Thus, the benefit sought on appeal must be denied as a 
matter of law.

As the law is dispositive of this case, the benefit of the 
doubt rule is not for application.




ORDER

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.

An initial disability rating greater than 10 percent for 
peripheral neuropathy, left upper extremity, secondary to 
service connected diabetes mellitus, is denied.

An initial disability rating greater than 10 percent for 
peripheral neuropathy, right upper extremity, secondary to 
service connected diabetes mellitus, is denied.

An initial disability rating greater than 10 percent for 
peripheral neuropathy, left upper extremity, secondary to 
service connected diabetes mellitus, is denied.

An initial disability rating greater than 10 percent for 
peripheral neuropathy, left lower extremity, secondary to 
service connected diabetes mellitus, is denied.

An initial disability rating greater than 10 percent for 
peripheral neuropathy, right lower extremity, secondary to 
service connected diabetes mellitus, is denied.

Inasmuch as the bilateral factor was properly applied to the 
veteran's service connected disabilities, the benefit sought 
on appeal is denied. 



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


